Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 1 – Canceled.
2.	(Currently Amended) The removable component of a passive transcutaneous bone conduction device of claim 6, wherein:
 the first portion is a part of a holding plate pad of a hearing prosthesis and the second portion is part of a driving plate pad of the hearing prosthesis.

5.	(Currently Amended) 
A skin interface apparatus configured as an interface of a prosthesis with skin of a recipient, comprising:
at least one permanent magnet configured to magnetically retain the skin interface apparatus to the skin via interaction with an implanted magnet implanted beneath the skin of the recipient;
	a first portion configured for direct contact with skin of the recipient; and
	a second portion configured for direct contact with skin of the recipient, wherein
	the portions have different material properties, 
	the skin interface apparatus is configured to support the magnet such that the magnet is spaced away from the skin of the recipient, and 
the first portion has a surface area that interfaces with the skin of the recipient that is at least three times that of the second portion.  

	an actuator; and
	
a skin interface apparatus configured as an interface of a prosthesis with skin of a recipient, including:
at least one permanent magnet configured to magnetically retain the skin interface apparatus to the skin via interaction with an implanted magnet implanted beneath the skin of the recipient;
		a first portion configured for direct contact with skin of the recipient; and
		a second portion configured for direct contact with skin of the recipient, wherein
the portions have different material properties,
the skin interface apparatus is configured to support the magnet such that the magnet is spaced away from the skin of the recipient, and
	the first portion surrounds the second portion.

7.	(Currently Amended) The removable component of a passive transcutaneous bone conduction device of claim 6, wherein:
the first portion is elastically different than the second portion.  

8.	(Currently Amended) 
A skin interface apparatus configured as an interface of a prosthesis with skin of a recipient, comprising:
at least one permanent magnet configured to magnetically retain the skin interface apparatus to the skin via interaction with an implanted magnet implanted beneath the skin of the recipient;
	a first portion configured for direct contact with skin of the recipient; and
	a second portion configured for direct contact with skin of the recipient, wherein
	the portions have different material properties, 
	the skin interface apparatus is configured to support the magnet such that the magnet is spaced away from the skin of the recipient,
the first portion is configured to transfer vibrations therethrough at a first transmissibility value, and
the second portion is configured to transfer vibrations therethrough at a second transmissibility value substantially higher than the first transmissibility value.  

42.       The skin interface apparatus of claim 5, wherein:
            the first portion is softer than the second portion; and
            the skin interface apparatus is configured such that the first portion supports the prosthesis in the absence of the second portion.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651